      Case 18-25842     Doc 28   Filed 10/24/18    Entered 10/24/18 10:12:07    Desc   Page 1
                                                  of 4




      Dated: October 24, 2018
      The following is SO ORDERED:


                                                     ________________________________________
                                                               George W. Emerson, Jr.
                                                        UNITED STATES BANKRUPTCY JUDGE


      ____________________________________________________________



                                 UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF TENNESSEE




In Re:                                                       Chapter 13

ALVIN EARL BUTTS & JANICE GALLOWAY BUTTS

Debtor(s)                                                    Case No. 18-25842-E




                       Order Confirming Plan Combined With Related Orders


   It appearing to the Court that the debtor (s) has (or have) filed a plan which has been
sent to the scheduled creditors; that at the confirmation hearing it appeared to the Court
from statements of the Chapter 13 Trustee, and the entire record herein, that the plan as
finalized complies with 11 U.S.C. §1325(a) and other applicable provisions of the
Bankruptcy Code; and that the plan should be confirmed;

   IT IS THEREFORE, ORDERED BY THE COURT:

1. That the debtor(s)' plan, which is attached hereto, is confirmed;

2. That the debtor(s) pay into the plan as follows:

   Debtor One Direct     ALVIN EARL BUTTS                   $1,329.00 MONTHLY

  If this is different from the originally proposed plan amount, then the Chapter 13
  Trustee is authorized to submit a separate order changing payment. Furthermore, the
  debtor(s)' future earnings shall remain property of the estate and under the exclusive
  control of this Court pursuant to 28 U.S.C. §1334(e) and     157(a). In the event of a
  case dismissal, funds held by the Chapter 13 Trustee shall be paid to creditors in
  accordance with the terms of the plan unless otherwise ordered by the Court.
      Case 18-25842   Doc 28   Filed 10/24/18Entered 10/24/18 10:12:07 Desc Page 2
                                            of 4
3. All property shall remain property of the Chapter 13 estate under 11 U.S.C. §541(a) and
  1306(a) and shall revest in the Debtor(s) only upon discharge pursuant to § 1328(a),
  conversion of the case, or specific order of the Court which states otherwise.       The
  debtor(s) shall remain in possession of and in control of all property of the estate not
  transferred to the Trustee, and shall be responsible for the protection and preservation
  of all such property, pending further orders of the Court.
4. An attorney fee is allowed in the amount of $3,800.00.
5. The percentage to be received by unsecured creditors is to be determined by the Trustee
   after the expiration of the 90 day bar date for the filing of claims; separate order to
   be entered thereon.
6. Any real estate tax claimants shall be treated as fully secured if the plan proposes to
   treat them as secured debts. If the debtor (s) surrender(s) with Court authorization any
   real property during the pendency of this case or such property is abandoned, the real
   property will no longer be property of the estate; the automatic stay shall terminate
   regarding the interests of affected real property taxing authorities, and the Chapter 13
   plan may be modified accordingly.
7. The balances of any student loans shall survive discharge if the plan indicates same.



      CC: Sylvia Ford Brown             /s/ Sylvia Ford Brown
                                        Chapter 13 Trustee
          BRIAN W LYNN
          PO BOX 111064
          MEMPHIS, TN 38111-1064
          Case 18-25842   Doc 28    Filed 10/24/18    Entered 10/24/18 10:12:07    Desc      Page 3
                                                     of 4
                                    UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TENNESSEE



 In re:        ALVIN EARL BUTTS                SSN XXX-XX-2380      Case No.18-25842-E
               JANICE GALLOWAY BUTTS          SSN XXX-XX-6114
 Debtor(s).                                                         Chapter 13



                                            CHAPTER 13 PLAN


 ADDRESS:      1442 SINGING TREES                         1442 SINGING TREES
               MEMPHIS, TN 38116-0000                     MEMPHIS, TN
                                                          38116-0000

PLAN PAYMENT:
Debtor 1     ALVIN EARL BUTTS                             Direct         $1,329.00    MONTHLY
 1. THIS PLAN    [3015.1 Notice]:
    (A)     CONTAINS NOT STANDARD PROVISION(S). (See Plan Provision #19)                        N
    (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF                            N
          THE COLLATERAL FOR THE CLAIM. (See Plan Provisions #7, #8)
    (C) AVOIDS A SECURITY INTEREST OR LIEN. (See Plan Provision 12)                             N
 2. ADMINISTRATIVE EXPENSES: PAY FILING FEE AND DEBTOR (S)' ATTORNEY                  FEE    PURSUANT    TO
    CONFIRMATION ORDER.
 3. AUTO INSURANCE: NONE
                                                                                                     $0.00
                                                        Scheduled        Value    Interest      Mthly Pymt
 4. DOMESTIC SUPPORT: NONE
 5. PRIORITY CLAIMS: NONE
 6. HOME MORTGAGE CLAIMS:
       SELENE FINANCE LP                                  Oct 01, 2018               0.00%          $789.74
                                                        $18,830.55                   0.00%          $275.00
 7. SECURED CLAIMS [Retain lien 11 U.S.C. 1325 (a)(5)]    NONE
 8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED
    CLAIMS FOR DEBT INCURRED WITH ONE YEAR OF FILING:
    [Retain lien 11 U.S.C. 1324(a)]: NONE
 9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
    CONFIRMATION FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE
    DISPOSAL OF COLLATERAL: NONE



10. SPECIAL CLASS UNSECURED CLAIMS:
          GENERAL SESSIONS COURT CLERK                      $1,118.25                0.00%            $20.00
          [Transferred From General Unsecured To Class I Unsecured]

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS: NONE
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.
    522(f): NONE
13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
       Case 18-25842   Doc 28   Filed 10/24/18    Entered 10/24/18 10:12:07   Desc   Page 4
                                                 of 4
14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:     $0.00
       AT&T MOBILITY II LLC                                       $829.91     C
       [Add]
       CAVALRY PORTFOLIO SERVICES, LLC                            $512.00     C
       [Add]
       ECMC                                                    $11,358.35     C
       [Student Loan]
       RESURGENT CAPITAL SERVICES                                 $359.92     C
       [Add]
       RESURGENT CAPITAL SERVICES                              $25,821.37     C
       [Add]
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
    THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL BAR
    DATE.
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS: NONE
17. COMPLETION: PLAN SHALL BE COMPLETED UPON PAYMENT OF THE ABOVE, APPROXIMATELY      60 MONTHS.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF
    PLAN.
19. NON STANDARD PROVISION(S):
    ANY STANDARD PROVISION STATED ELSEWHERE IS VOID
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.
